Citation Nr: 1332971	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to February 13, 2006 for the award of service connection for a mood disorder.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral hearing loss.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tinnitus.

4.  Entitlement to an initial rating in excess of 30 percent for a mood disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Joseph P. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss and tinnitus.

In addition, the Veteran appeals from a June 2011 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C., which awarded service connection for a mood disorder and assigned an initial 30 percent rating, effective February 13, 2006.

In February 2013, the Veteran's attorney requested a 90 day extension of time to submit additional evidence in support of the Veteran's appeals.  The Board granted this motion in March 2013.

In June 2013, the Veteran's attorney submitted additional evidence in support of the claims on appeal as well as a waiver of agency of original jurisdiction (AOJ) consideration of this evidence.   38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the Veteran formally raised a claim for a TDIU in June 2013.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.   Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not been gainfully employed during the appellate period.  In addition, the Veteran's attorney argued that the Veteran was unable to work due to his service-connected mood disorder and/or avulsion fracture L2.  On review of the entire record, the lay and medical evidence suggests that the Veteran may be unemployed due, at least in part, to symptoms of his service-connected disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has been raised during the appeal period.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, it has been listed on the first page of this decision.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals.

The issues of entitlement to a higher initial rating for a mood disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran and his attorney that a withdrawal of the appeals on the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hearing loss and tinnitus, as well as entitlement to an earlier effective date for the award of service connection for a mood disorder, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to an earlier effective date for the award of service connection for a mood disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.   38 U.S.C.A. § 7105 (West 2002).   An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.              § 20.204.  

In the present case, the Veteran and his attorney withdrew the appeals regarding the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hearing loss and tinnitus, as well as entitlement to an earlier effective date for the award of service connection for a mood disorder, in a June 2013 statement.  Hence, with respect to such issues, there remain no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 

ORDER

The appeal on the issue of entitlement an effective date earlier than February 13, 2006 for the award of service connection for a mood disorder is dismissed.

The appeal on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral hearing loss is dismissed.

The appeal on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tinnitus is dismissed.


REMAND

With respect to the issues remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims for an increased initial rating for a mood disorder and TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159(c).  

The Board notes that the Veteran was last afforded a VA examination in February 2011 in order to determine the current nature and severity of his mood disorder.  However, in May 2011, the Veteran received in-patient psychiatric treatment.  Additionally, in a June 2013 private evaluation, a private physician, Dr. Cesta, noted that the Veteran displayed passive suicidal ideations without plan or intent, intermittent auditory hallucinations and incapacity to perform his activities of daily living in a consistent fashion.  As worsening symptomatology has been described since the Veteran's last VA examination, and he has received in-patient treatment since that examination, he should be afforded a new VA examination to determine the current nature and severity of his mood disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377  (1994); VAOPGCPREC 11-95 (1995). 

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  The Board notes that a TDIU may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it is rated at least 60 percent disabling, or, if there are multiple disabilities resulting in a combined rating of at least 70 percent, one of the disabilities is rated at least 40 percent disabling.   38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, the Veteran has been service-connected for an avulsion fracture L2 with right lumbar radiculopathy and a mood disorder secondary to an avulsion fracture L2 with right radiculopathy, with a current combined rating of 60 percent. 

However, as the Veteran has indicated that his mood disorder renders him unemployable, his appeal for an increased rating may affect his eligibility for a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the claims must be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Furthermore, in light of the Veteran's contention that he was not employable due to his service-connected disabilities and that he was not employed during the appellate period, the Board finds that an opinion regarding the impact his service-connected disabilities have on his employability should be obtained.  In this regard, VA has the duty to supplement the record by obtaining an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability). 

In addition, a December 2009 letter from VA's Vocational Rehabilitation & Employment counselor indicated that the Veteran was denied participation in a return-to-work program; however, records related to such determination are not contained in the claims file.  As such, while on remand, the Veteran's Vocational Rehabilitation Folder should be associated with the claims file.  

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from January 2013 to the present from the Miami, Florida, VA Medical Center (VAMC) that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records from the Miami VAMC pertaining to his mood disorder dated from January 2013 to the present.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  Associate with the claims folder the Veteran's VA Vocational and Rehabilitation Folder.  All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected mood disorder.  All indicated tests and studies should be undertaken to identify the degree of social and occupational impairment attributable to his mood disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The report of examination should contain a detailed account of the nature and severity of all manifestations of a mood disorder, and the impact such has on the Veteran's occupational and social functioning.  The examiner should reconcile his or her findings with Dr. Cesta's June 2013 psychiatric evaluation.

The examiner should also specifically address the impact that the Veteran's mood disorder has on his employability, to include whether such renders him unemployable. 

In offering any opinion, the examiner must consider the full record, to include lay statements from the Veteran and his children as well as the June 2013 psychiatric evaluation conducted by Dr. Cesta.  The rationale for any opinion offered should be provided.

4.  After completing the above development, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., a mood disorder and an avulsion fracture L2 with right lumbar radiculopathy), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The need to examine the Veteran is left to the discretion of the clinician selected to offer the opinion.  All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If it is determined that the Veteran is unemployable by reason of his service-connected disabilities, but still fails to meet the percentage standards listed above, the claim for TDIU shall be submitted to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


